In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-0515V
                                         UNPUBLISHED


    GLENDA RUSSELL,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: February 21, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Tetanus
                                                              Diphtheria acellular Pertussis (Tdap)
                        Respondent.                           Vaccine; Shoulder Injury Related to
                                                              Vaccine Administration (SIRVA)


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for petitioner.

Laurie Wiesner, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

       On April 9, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a right shoulder injury as a result of her
October 25, 2016 influenza (“flu”) and tetanus-diphtheria-acellular pertussis (“Tdap”)
vaccinations. Petition at 1. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

       On April 2, 2019, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for her right shoulder injury. On February 18, 2020, Respondent filed a
proffer on award of compensation (“Proffer”) indicating I should award $52,793.44,
representing compensation to Petitioner in the amount of $52,500.00 for her past and
future pain and suffering and a payment in the amount of $293.44 for full satisfaction of

1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Medicaid payments made by the State of California. Proffer at 1-2. In the Proffer,
Respondent represented that Petitioner agrees with the proffered award. Id. at 1.
Based on the record as a whole, I find that Petitioner is entitled to an award as stated in
the Proffer.

                Pursuant to the terms stated in the attached Proffer, I award $52,793.44
as follows:

               1. A lump sum payment of $52,500.00, representing compensation
        for her actual and projected pain and suffering, in the form of a check
        payable to Petitioner; and

               2. A lump sum payment of $293.44, representing compensation for full
        satisfaction of the Medicaid payments made on behalf of Petitioner in the form
        of a check payable jointly to Petitioner and

                  State of California Health and Human Services Agency
                            Department of Health Care Services
                        Third Party Liability and Recovery Division
                                 Class Action Unit, MS4720
                                      P.O. Box 997425
                                Sacramento, CA 95899-7425
                         DHCS Account No.: C90722589F-VAC03

Petitioner agrees to endorse this payment to the State of California.

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
          IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS
____________________________________
                                      )
GLENDA RUSSELL,                       )
                                      )
                                      )
             Petitioner,              )
                                      )    No. 18-515V
      v.                              )    Chief Special Master Corcoran
                                      )    ECF
SECRETARY OF HEALTH AND               )
HUMAN SERVICES,                       )
                                      )
             Respondent.              )
____________________________________)

           RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.       Compensation for Vaccine Injury-Related Items

         On April 2, 2019, the Chief Special Master issued a Ruling on Entitlement finding

that petitioner is entitled to vaccine compensation. Respondent proffers based on the

evidence in the record that petitioner should be awarded $52,500.00 plus $293.44 for

reimbursement of a Medicaid lien. This amount represents all elements of compensation

to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.      Items of Compensation and Form of the Award

      The parties recommend that the compensation provided to petitioner should be made

through lump sum payments as described below, and request that the Chief Special

Master’s decision and the Court’s judgment award the following:

A.       Petitioner’s Damages

         A lump sum payment of $52,500.00 (for past and future pain and

suffering), in the form of a check payable to petitioner, Glenda Russell. This
amount accounts for all elements of compensation under 42 U.S.C. § 300aa-15(a)

to which petitioner would be entitled.


       B. Medicaid Lien

          Respondent proffers that petitioner should be awarded funds to satisfy the State of

California Medicaid lien in the amount of $293.44, which represents full satisfaction of

any right of subrogation, assignment, claim, lien, or cause of action the state of California

may have against any individual as a result of any Medicaid payments that the State of

California has made to or on behalf of Glenda Russell from the date of her eligibility for

benefits through the date of judgment in this case as a result of her vaccine-related injury

suffered on or about October 25, 2016, under Title XIX of the Social Security Act.

Reimbursement of the State of California lien shall be made through a lump sum payment

of $293.44, representing compensation for satisfaction of the State of California lien,

payable jointly to petitioner, and

                   State of California Health and Human Services Agency
                             Department of Health Care Services
                         Third Party Liability and Recovery Division
                                  Class Action Unit, MS4720
                                       P.O. Box 997425
                                 Sacramento, CA 95899-7425
                         DHCS Account No.: C90722589F-VAC03

Petitioner agrees to endorse this payment to the State of California.

       C. Guardianship

Petitioner is a competent adult. Evidence of guardianship is not required in this case.

III.      Summary of Recommended Payments Following Judgment

       A. Lump sum paid to petitioner                  $52,500.00

       B. Reimbursement of Medicaid lien               $293.44
                          Respectfully submitted,

                          JOSEPH H. HUNT
                          Assistant Attorney General

                          C. SALVATORE D’ALESSIO
                          Acting Director
                          Torts Branch, Civil Division

                          CATHARINE E. REEVES
                          Deputy Director
                          Torts Branch, Civil Division

                          ALEXIS B. BABCOCK
                          Assistant Director
                          Torts Branch, Civil Division

                          s/Laurie Wiesner
                          LAURIE WIESNER
                          Trial Attorney
                          Torts Branch, Civil Division
                          U.S. Department of Justice
                          Ben Franklin Station, P.O. Box 146
                          Washington, D.C. 20044-0146
                          Tel.: (202) 305-0253

DATE: February 18, 2020